United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-751
Issued: October 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 20, 2014 appellant, through counsel, filed a timely appeal from a
January 10, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on October 25, 2010.
FACTUAL HISTORY
This case has previously been before the Board. On October 27, 2010 appellant, then a
36-year-old veterans administration claims examiner, filed a traumatic injury claim (Form CA-1)
1

5 U.S.C. § 8101 et seq.

alleging that on October 25, 2010 she sustained a back strain when she was placing a file in a
cabinet and the entire cabinet fell forward.
By decision dated March 22, 2013, the Board affirmed OWCP’s July 20
and August 24, 2012 decisions finding that appellant failed to establish that her back, leg, neck
and hand injuries were causally related to the October 25, 2010 employment incident.2 The
findings of fact and conclusions of law from the prior decision and order are hereby incorporated
by reference.
On August 12, 2013 appellant, through counsel, requested reconsideration, arguing that
the medical evidence of record established appellant’s claim. Counsel stated that she was
submitting a new supplemental medical report from Dr. Shannon Ceasar, a family practitioner,
which provided additional information and cured the deficiencies of her prior report.
In an undated narrative report, Dr. Ceasar related that she evaluated appellant on
March 27, 2012 for injuries stemming from an October 25, 2010 work-related incident. She
reported that appellant was placing a file in a file cabinet when the entire cabinet began to fall
forward. This caused appellant to grab the file cabinet to stop it from falling. Dr. Ceasar noted
that following this occurrence appellant began to experience pain in her lower back, weakness in
the right side and leg, sharp pain in the left side and leg, pain in the neck and numbness in both
hands at the fourth and fifth digits. She provided an activity of daily living assessment, a
palpation evaluation and a summary of appellant’s prior medical reports and treatment beginning
October 25, 2010. Dr. Ceasar noted that, although appellant’s current symptoms existed prior to
the October 25, 2010 employment incident, those symptoms were noticeably exacerbated and
aggravated by the incident. She further concluded that appellant’s previous conditions did not
contribute to her present condition.
Dr. Ceasar diagnosed displacement of intervertebral disc without myelopathy,
degeneration of lumbar or lumbosacral intervertebral disc, cervicalgia, cervicobrachial
syndrome, lumbago, spasm of muscle, cervical segmental dysfunction and lumbar segmental
dysfunction. She reported that, prior to the October 25, 2010 filing cabinet incident, appellant
did not experience pain or discomfort in the cervical, thoracic and lumbar spine. Dr. Ceasar did
note that appellant experienced chronic lower back discomfort approximately two years prior to
the October 25, 2010 incident which was evidenced by an abnormal magnetic resonance imaging
(MRI) scan. She opined that, although appellant experienced on and off discomfort in the lower
back, the October 25, 2010 incident caused a marked exacerbation of her condition. Following
the October 25, 2010 employment incident, appellant’s condition worsened due to the weakened
area of the spine which was under a constant state of stress as a result of her work-related duties,
causing the complicated conditions of the upper and mid back. Dr. Ceasar stated that appellant’s
condition did not have time to stabilize due to her daily required work-related duties, causing
exacerbations of her condition including numbness into the hand and pain and discomfort into
the lumbar spine. She further stated that appellant had difficulty carrying files during her daily
work due to the pain and loss of proper hand function. Dr. Ceasar opined with reasonable
medical certainty that the resulting impact of the heavy cabinet caused an exacerbation and
worsening of appellant’s injuries and the continued heavy workload and lifting exacerbated the
problem into the neck and hand.
2

Docket No. 13-76 (issued March 22, 2013).

2

By decision dated January 10, 2014, OWCP denied appellant’s claim finding that the
medical evidence of record failed to establish that her diagnosed conditions were causally related
to the October 25, 2010 employment incident. It noted that Dr. Ceasar’s report was previously
submitted and OWCP was not in receipt of an updated medical report since the hearing
representative’s decision dated March 22, 2013.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that the October 25, 2010 employment incident occurred as alleged.
The issue is whether appellant established that the incident caused her multiple medical
conditions. The Board finds that she has still not submitted sufficient medical evidence to
support that her neck, back, leg and hand injuries are causally related to the October 25, 2010
employment incident.9
Following the Board’s last decision, which affirmed the denial of the claim, appellant
submitted an August 12, 2013 request for reconsideration accompanied with a newly submitted,
undated medical report from Dr. Ceasar. Counsel argued that this additional report established
appellant’s traumatic injury claim. While the January 10, 2014 OWCP decision found this report
to be duplicative of Dr. Ceasar’s previously submitted reports, the Board finds the report is not
entirely duplicative of those previously submitted as it provides additional details and comments
regarding appellant’s medical history and cause of her conditions. The Board finds, however,
that the opinion of Dr. Ceasar is not well rationalized.10
Dr. Ceasar’s undated supplemental report provided a summary of appellant’s medical
treatment and history beginning October 25, 2010. She reported that she evaluated appellant on
March 27, 2012 for injuries stemming from an October 25, 2010 work-related incident when
appellant grabbed a file cabinet to stop it from falling forward. Dr. Ceasar diagnosed
displacement of intervertebral disc without myelopathy, degeneration of lumbar or lumbosacral
intervertebral disc, cervicalgia, cervicobrachial syndrome, lumbago, spasm of muscle, cervical
segmental dysfunction and lumbar segmental dysfunction. She did note that appellant
experienced chronic lower back discomfort approximately two years prior to the
October 25, 2010 incident which was evidenced by an abnormal MRI scan. Dr. Ceasar opined
that, although appellant experienced on and off discomfort in the lower back, the October 25,
2010 incident caused a marked exacerbation of her condition. Following the October 25, 2010
employment incident, appellant’s condition worsened due to the weakened area of the spine
which was under a constant state of stress as a result of her work-related duties, causing the
complicated conditions of the upper and mid back.
While Dr. Ceasar’s report addresses appellant’s preexisting back condition and opined
that the October 25, 2010 employment incident caused a marked exacerbation, she failed to
provide a rationalized opinion regarding the cause of appellant’s injury. She provided eight
different diagnoses, yet only generally stated that appellant’s condition was exacerbated by the
October 25, 2010 incident. Dr. Ceasar failed to address each condition specifically with an
opinion on how a falling file cabinet would cause each of the diagnoses provided. She generally
8

James Mack, 43 ECAB 321 (1991).

9

See Robert Broome, 55 ECAB 339 (2004).

10

A.S., Docket No. 10-1696 (issued April 21, 2011).

4

stated that, following the October 25, 2010 incident, appellant’s condition worsened due to the
weakened area of the spine which was under a constant state of stress as a result of her
work-related duties, causing the complicated conditions of the upper and mid back. This
statement fails to provide a sufficient explanation as to the mechanism of injury pertaining to this
traumatic injury claim, namely, how a falling cabinet would cause or aggravate appellant’s
multiple diagnosed conditions.11 Without explaining how physiologically the movements
involved in the employment incident caused or contributed to the diagnosed conditions,
Dr. Ceasar’s opinion that the impact of the heavy cabinet caused an exacerbation and worsening
of appellant’s injuries is equivocal in nature and of limited probative value.12
Dr. Ceasar further stated that appellant’s condition did not have time to stabilize due to
her daily required work-related duties, causing exacerbations of her condition including
numbness into the hand and pain and discomfort into the lumbar spine. She noted that appellant
had difficulty carrying files during her daily work due to the pain and loss of proper hand
function. Dr. Ceasar opined that the continued heavy workload and lifting exacerbated the
problem into the neck and hand. As previously noted in the Board’s March 22, 2013 decision,13
it appears that she is attributing appellant’s injuries to an occupational injury produced by her
work environment over a period longer than a single workday or shift rather than an injury from
a single occurrence within a single workday as alleged by appellant in this claim.14 Thus,
Dr. Ceasar’s opinion pertaining to appellant’s work-related duties as the cause of her injuries
does not provide support for a traumatic injury claim.15
Medical reports without adequate rationale on causal relationship are of diminished
probative value and do not meet an employee’s burden of proof.16 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
by affirmative evidence, address the specific factual and medical evidence of record and provide
medical rationale explaining the relationship between the diagnosed condition and the
established incident or factor of employment.17 Dr. Ceasar’s report does not meet that standard
and is insufficient to meet appellant’s burden of proof.18

11

S.W., Docket 08-2538 (issued May 21, 2009).

12

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
13

Supra note 2.

14

A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
15

S.R., Docket No. 12-1098 (issued September 19, 2012).

16

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

17

See Lee R. Haywood, 48 ECAB 145 (1996).

18

C.B., Docket No. 08-1583 (issued December 9, 2008).

5

In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between the October 25, 2010 employment incident and appellant’s injuries. Thus,
appellant has failed to meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her back,
leg, neck and hand injuries are causally related to the October 25, 2010 employment incident, as
alleged.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

